Citation Nr: 1305221
Decision Date: 02/13/13	Archive Date: 04/10/13

DOCKET NO. 09-49 692          DATE FEB 13 2013

On appeal from the decision of the Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUE

Entitlement to a temporary total evaluation due to treatment of service-connected left knee chondramalacia, status post-arthroscopy.

REPRESENTATION

Appellant represented by:   Robert M. Kampfer, Esquire

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from March 1991 to March 1992.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2008 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina, that denied the benefit sought on appeal.

FINDINGS OF FACT

1. The Veteran in this case served on active duty from March 1991 to March 1992.

2. On August 9, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through her authorized representative, that a withdrawal of this appeal is requested.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant's authorized representative have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

-2-

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2012). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. In the present case, the Veteran, through her authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER 

The appeal is dismissed.

ERIC S. LEBOFF 

Veterans Law Judge, Board of Veterans' Appeals

-3-